EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Peter Davis on 09/27/2021.
The application has been amended as follows: 
In claim 3, lines 4-5, the term “, said first and second electrodes configured to generate atmospheric plasma within said first dielectric tube” has been deleted.
In claim 3, line 8, the term - - wherein said first and second electrodes are configured to generate atmospheric plasma within said first dielectric tube for plasma printing of one or more electronic materials passing through said first dielectric tube; - - has been inserted after the term “gas inlet;”.
In claim 3, line 12, the term “first” has been changed to - - second - -.
In claim 3, line 15, the term - - to - - has been inserted after the term “connected”.
In claim 14, line 2, the term - - said - - has been inserted before the term “one”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record does not teach, suggest, or render obvious an apparatus for plasma printing, with a plasma jet printer comprising:
a plasma jet printer comprising a first dielectric tube with first and second electrodes attached to an outer surface of said first dielectric tube, said first electrode connected to a ground and said second electrode connected to a high voltage power supply; 
a print head nozzle connected to a first end of said first dielectric tube downstream from said first and second electrodes; 
a gas inlet connected to a second end of said first dielectric tube; 
a deposit inlet connected to said gas inlet; 

in combination with the other limitations in the claim.
The Miller, Boulos, and Gandhiraman references (each cited in the previous Office action) are the closest prior art of record.
Miller teaches a post-treatment jet (Fig. 4) for increasing interlayer adhesion for a 3D printed article, but does not teach the claimed plasma jet printer.
Boulos teaches an apparatus for plasma printing having a plasma printer jet (Fig. 3b) with a dual, concentric dielectric tube configuration and inlets for gas and deposit material.  However, the apparatus of Boulos has a different arrangement and connection scheme for the plasma jet printer electrodes (paras. 0093 and 0097-0097), than the arrangement and connections presently claimed as explained in Applicant’s remarks filed 09/16/2021 (bottom paragraph of pg. 5 which continues onto the next page).  Boulos is also missing the claimed nozzle orifice size feature and the post treatment jet.
Gandhiraman teaches an apparatus for plasma printing having a plasma printer jet (Fig. 1) with a dual, concentric dielectric tube configuration (last paragraph in column 1 of pg. 20861 which continues to column 2).  In Gandhiraman’s configuration, the electrodes are not configured to generate atmospheric plasma within a first dielectric tube having a gas inlet with a connected deposit inlet for plasma printing of one or more electronic materials passing through said first dielectric tube as claimed, but instead, are configured to generate a plasma in a second, outer dieletric tube, which only has a gas inlet without a connected deposit inlet.
The dual, concentric dielectric tube and electrode configurations of Boulos and Gandhiraman thus do not generate an atmospheric plasma within a first dielectric tube having a gas inlet with a connected deposit inlet for plasma printing of one or more electronic materials passing through the first dielectric tube, as recited in claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745